Citation Nr: 1436529	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right rib disability. 

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in October 2013 and February 2014.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board, the issues on appeal included entitlement to service connection for disabilities of the right hip, right leg, bilateral feet, and a recurrent bilateral inguinal hernia.  In a May 2014 rating decision, service connection for these disabilities was granted.  The award of service connection constitutes a full grant of the benefits sought on appeal and these claims are no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The competent and credible lay and medical evidence establishes that the Veteran incurred a chronic left ankle disability due to active duty service. 

2.  The competent and credible lay and medical evidence establishes that the Veteran incurred a chronic left leg disability due to active duty service. 

3.  The Veteran does not have a current right rib disability. 

4.  The Veteran does not have a current left hip disability.

5.  The Veteran does not have any residuals of a hemorrhoidectomy.


CONCLUSIONS OF LAW

1.  A left ankle disability, currently diagnosed as left ankle functional impairment with less movement than normal, excess fatigability, and disturbance to locomotion, was incurred in active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A left leg disability, currently diagnosed as left knee functional impairment with less movement than normal, weakened movement, pain, and interference with sitting and standing, was incurred in active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A chronic right rib disability was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

4.  A chronic left hip disability was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  Chronic residuals of a hemorrhoidectomy were not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Left Ankle and Left Leg

The Board finds that service connection is warranted for chronic left ankle and left leg disabilities.  The Veteran was provided VA examinations of the ankles and legs in November 2011.  Although the examiner did not specifically diagnose left ankle and left leg conditions, the Veteran manifested some limitation of motion of the left ankle and left knee.  A VA physician who reviewed the entire claims in May 2014 diagnosed bilateral ankle functional impairment with less movement than normal, excess fatigability, and disturbance to locomotion, as well as bilateral knee functional impairment, right greater than left, with less movement than normal, weakened movement, pain, and interference with sitting and standing.  These diagnoses specifically include consideration of both the right and left ankles and legs.  The May 2014 VA examiner also provided a medical opinion in favor of a link between the Veteran's current disabilities and the in-service injuries described by the Veteran.  The Board therefore finds that service connection is warranted for the claimed disabilities.  


Right Rib and Left Hip 

The Veteran contends that service connection is warranted for disabilities of the right rib and left hip as they were incurred due to an in-service jeep accident in 1953 in Korea.  He testified during the July 2013 hearing that he was serving on active duty in Korea in July 1953 when a jeep he was travelling in was hit by an enemy artillery round.  The Veteran was thrown from the vehicle which then rolled over him causing multiple injuries including broken ribs.  After review of the evidence, the Board finds that the Veteran does not have current right rib or left hip disabilities.  Although the Veteran is competent to report the in-service jeep accident and injuries, the weight of the evidence establishes that the Veteran does not currently have chronic disabilities of the right rib or left hip. 

Service records are negative for the July 1953 incident and injuries described by the Veteran.  However, records from the medical facilities that reportedly provided the Veteran's post-accident treatment are not available from the service department due to their destruction in a fire at the National Personnel Records Center (NPRC) in 1973.  The Veteran is competent to report injuries that occurred during service and the Board finds his testimony regarding the July 1953 incident credible.  

Despite the finding that the Veteran incurred multiple injuries during service, there is no indication that the conditions were chronic in nature.  The June 1954 separation examination shows that the Veteran's chest and lower extremities were normal upon physical examination and no chronic conditions of the rib or left hip were identified.  Furthermore, the incurrence of injuries during a period of service more than 40 years before receipt of the Veteran's claims for service connection is not by itself sufficient to establish the presence of current disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").

The post-service medical evidence also does not establish the presence of chronic rib or left hip disabilities.  The Veteran's private and VA treatment records are wholly negative for diagnoses pertaining to the right rib or left hip.  In February 2010, the Veteran appears to have complained of left hip pain to his private physician, but the medical treatment record is partially illegible.  Additional records from the same doctor establish that an X-ray of the right hip was ordered which indicated severe osteoarthritis of the right hip joint.  Additionally, VA examiners in November 2011 and May 2014 did not render any diagnoses with respect to the claimed left hip condition and characterized the Veteran's in-service rib contusion as resolved.  The November 2011 hip X-ray also showed well-preserved articular cartilage in the left hip.

The Board has considered the statements from the Veteran that he has current disabilities of the right rib and left hip.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of specific symptoms such as pain; however, pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has also never provided a statement specifically describing the symptoms he currently experiences with respect to his right rib and left hip.  His correspondence to VA throughout the claims period has repeatedly addressed the injuries he experienced during service, but his reports of more recent symptoms and treatment have not included references to the ribs or left hip.  The Board also finds that the Veteran's general and vague statements regarding the possible presence of the claimed disabilities are clearly outweighed by the medical evidence weighing against the claim.  The determinative issue in this case (i.e. whether the Veteran manifests chronic disabilities) involves a medical diagnosis and there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Thus, the weight of the evidence is against a finding of any current right rib or left hip disabilities due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection and they are denied. 


Residuals of a Hemorrhoidectomy

The Veteran also contends that service connection is warranted for residuals of a hemorrhoidectomy.  His statements regarding this particular claim are not entirely clear; his correspondence to VA and his July 2013 hearing testimony have not specifically addressed the claim for hemorrhoids.  In any event, the Board finds that the weight of the evidence establishes that the Veteran does not have any residuals of a hemorrhoidectomy, to include current hemorrhoids.  

Service and post-service treatment records are negative for evidence of treatment or complaints for hemorrhoids.  The Veteran's anus and rectum were normal at the June 1954 separation examination from active duty and the Veteran has never specifically alleged receiving treatment for hemorrhoids during service.  He reported on the June 2010 claim for service connection that a hemorrhoidectomy was performed at Chico Community Hospital (now Enloe Hospital), but records for the procedure were unavailable due to their destruction.  He did not provide the date of the hemorrhoidectomy, but the identification of a private facility as having performed the procedure indicates it took place after his discharge from military service.  The private and VA medical records included in the claims file also do not contain any findings pertaining to hemorrhoids or a hemorrhoidectomy.  

The record also contains a medical opinion against the claim.  In May 2014, a VA physician reviewed the entire claims file and determined that it would require speculation to find the presence of recurrent or new hemorrhoids.  The examiner noted the lack of medical and clinical evidence as well as the absence of examinations of the anus and rectum.  The examiner also concluded that the Veteran's recent laboratory tests were not indicative of occult hemorrhoid bleeding and were not consistent with other residuals of a hemorrhoidectomy to include anemia and infection. 

The Board has considered the Veteran's lay statements regarding the presence of residuals of a hemorrhoidectomy.  However, as noted above, the Veteran has not provided any details regarding his current symptoms and none of his statements to VA have specifically addressed this claim.  Instead, the Veteran's correspondence has focused on his numerous hernia operations and other conditions claimed as due to the in-service 1953 jeep accident.  The Veteran is competent to testify as to symptoms and observable manifestations of his claimed disability, but he has simply not provided a description or evidence of a current disability related to the claimed hemorrhoidectomy.  The Board therefore finds that the competent medical evidence against the claim, including the May 2014 VA opinion, outweighs the Veteran's ambiguous lay statements.  

The weight of the evidence is against a finding of any current residuals of a hemorrhoidectomy.  As the record does not establish the presence of a current disability, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for service connection for left ankle and left hip disabilities, VA has substantially satisfied the duties to notify and assist.  To the extent there is any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the July 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in November 2011 in response to his claims.  VA medical opinions were also obtained from VA examiners in November 2011 and May 2014.  

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  VA has been unable to obtain all the medical records reported by the Veteran; specifically, records from the medical facilities that treated him following the in-service jeep accident in Korea and post-service records from the Reno VA Medical Center (VAMC).  Regarding the in-service records, VA made multiple requests to the NPRC to procure records from the 43rd and 44th Mobile Army Surgical Hospitals (MASH) in Korea, as well as the 121st Evac Hospital from 1953.  Multiple responses from the NPRC (most recently in March 2014) stated that records from the this period were stored in the Veteran's Official Military Personnel File (OMPF) and were destroyed in a 1973 fire at the NPRC.  A similar response was received in October 2011 following a request for sick call/morning reports and records from the Surgeon General's Office.  VA also made multiple requests for records from the Reno VAMC based on the Veteran's reports of treatment beginning in 1954.  Written and telephonic responses from the Reno VAMC received in November 2011 stated that no records were available.  In each instance, the Veteran was notified of VA's inability to obtain the records and he was asked to submit any records in his possession.  The Veteran has stated on several occasions that he is unable to procure the records himself.

VA has also complied with the October 2013 and February 2014 remand orders of the Board.  In response to the Board's remands, VA took the steps outlined above to obtain records of in-service treatment from the facilities identified by the Veteran.  The Veteran was also contacted in April 2014 and asked to provide medical releases for several private health care providers.  No response to this request was received.   VA medical opinions addressing the nature and etiology of the claimed disabilities were obtained in May 2014; the Veteran was unable to report for physical examinations as he has been diagnosed with dementia and receives home care.  The case was readjudicated in a May 2014 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a left leg disability is granted.

Entitlement to service connection for a right rib disability is denied. 

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for residuals of a hemorrhoidectomy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


